          Case 1:20-cv-00404-NF-KHR Document 38 Filed 11/10/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

   CHOQ, LLC,
   a Texas Limited Liability Company, Plaintiff,

   v.

   HOLISTIC HEALING, LLC,                                   No. 1:20-cv-00404-NF-KHR
   a New Mexico limited liability company, and
   JOHN DOE, an individual,

           Defendants.

                           NOTICE OF COMPLETION OF BRIEFING

        Pursuant to D.N.M.LR-Civ. 7.4(e), Plaintiff hereby notifies the Court that its

Motion for Leave to File a Second Amended Complaint and for an Extension of Time to File Its Second

Amended Complaint (“Motion”) is ready for decision. Plaintiff filed its Motion on October 14, 2020.

[Doc. 33]. Defendant filed its Response to Plaintiff’s on October 28, 2020 [Doc. 36] and Plaintiff

filed its Reply in Support of its Motion on November 10, 2020. [Doc. 37].



                                                Respectfully submitted,

                                                /s/ Kristina Martinez
                                                Kristina Martinez
                                                EGOLF + FERLIC +
                                                MARTINEZ + HARWOOD, LLC
                                                123 W. San Francisco St., Second Floor
                                                Santa Fe, NM 87501
                                                (505) 986-9641
                                                kmartinez@EgolfLaw.com

                                                and
         Case 1:20-cv-00404-NF-KHR Document 38 Filed 11/10/20 Page 2 of 2




                                             /s/ Amanda Osorio
                                             Amanda Osorio
                                             John Di Giacomo
                                             Eric Misterovich
                                             REVISION LEGAL, PLLC
                                             444 Cass St., Suite D
                                             Traverse City, MI 49684
                                             (231) 714-0100
                                             john@revisionlegal.com
                                             eric@revisionlegal.com
                                             amanda@revisionlegal.com

                                             Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 10, 2020, the foregoing document was filed via the

Court’s CM/ECF system and a copy thereof was served electronically upon all counsel of record, as

reflected by the Court’s CM/ECF system.



                                           /s/ Kristina Martinez
                                           Kristina Martinez
